Citation Nr: 1433409	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-33 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include depression, adjustment disorder, bipolar disorder and an unspecified mood disorder, to include as secondary to the service-connected cervical spine disability.



REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Attorney at Law



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to July 1975 and from October 2003 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Board remanded the Veteran's claim for additional development in November 2013.  The case is once again before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2013, the Board remanded the Veteran's claim in order to schedule him for a VA examination to determine the nature and etiology of any currently diagnosed psychiatric disability. 

In a January 2014 report, a VA examiner diagnosed the Veteran with borderline personality disorder, unspecified mood disorder, and alcohol use disorder in sustained remission. 

In discussing the nature and etiology of the diagnosed psychiatric disabilities, the examiner discussed the Veteran's depressive symptoms and their relationship to his diagnosed alcohol dependence in detail.  While the examiner noted that such depressive symptomatology is not related to the Veteran's active duty service or his service-connected spine disability, it is unclear whether the Veteran's depressive symptoms were separate from the diagnosed unspecified mood disorder.  As a result, the examiner does not appear to have rendered an opinion as to the etiology of the diagnosed unspecified mood disorder.

Further, the January 2014 VA examiner did not provide the requested opinion as to whether the Veteran's service-connected cervical spine disability has aggravated any diagnosed psychiatric disability. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the file to a VA examiner to determine the nature and likely etiology of the Veteran's acquired psychiatric disorder(s).  The Veteran's claims folder must be made available to the examiner.  

The examiner is requested to identify any currently diagnosed Axis I disorders and reconcile conflicting diagnoses of record.

Then, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any identified psychiatric disability had origins in service or is otherwise related to the Veteran's active duty. 

The examiner should also comment on whether it is at least as likely as not, (50 percent probability or greater), that any identified psychiatric disability was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by the service-connected cervical spine disability.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



